Citation Nr: 1620904	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 14, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome. 

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial disability in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 19, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to February 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Regional Offices (RO) of the Department of Veterans Affairs (VA).  In a July 2008 rating decision, the Des Moines RO granted service connection for PTSD and assigned a 30 percent disability rating, effective February 28, 2007.  In a September 2014 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective August 19, 2014.  In a January 2011 rating decision, the RO increased the disability rating for degenerative disc disease of the lumbar spine to 40 percent, effective July 14, 2010.  Temporary total disability ratings for degenerative disc disease of the lumbar spine based on hospitalization in excess of 21 days and treatment requiring convalescence were awarded in subsequent rating decisions.  Despite the assignment of increased disability evaluations for these disorders, the issues remain in appellate status because higher schedular ratings are available for both periods for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.
The Board previously considered these issues and remanded them to the Agency of Original Jurisdiction (AOJ) in October 2011 and May 2013 for additional evidentiary development.  Although there has been substantial compliance with the Board's remand directives (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), another remand is necessary to insure that the Veteran is afforded every possible opportunity to substantiate his claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the most recent readjudication of his claims in an October 2014 Supplemental Statement of the Case (SSOC), the Veteran was afforded additional VA examinations in June 2015 and March 2016 to assess the severity of the service-connected disabilities on appeal for the purpose of determining entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Individual examinations were conducting to evaluate the current severity and occupational impact of the service-connected back, bilateral knee, and psychiatric disabilities.  

Pursuant to 38 C.F.R. § 19.37, a Supplemental Statement of the Case will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case, or the additional evidence is not relevant to the issue, or issues, on appeal. Here, pertinent VA examination findings were obtained by the RO but were not addressed in any Supplemental Statement of the Case. Therefore, the issue must be remanded back to the agency of original jurisdiction. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 .  

This remand action may serve the Veteran as it preserves his right to "one review on appeal" and permits the RO to review the evidence prior to the Board's consideration of the evidence.  Id. At 1347.  
  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the complete record, to specifically include all evidence received since issuance of the October 2014 SSOC.

2.  After undertaking any additional development deemed necessary, readjudicate the claims in light of all of the evidence of record.  If any of the claims on appeal are not granted, a fully responsive SSOC should be furnished to the Veteran and he should be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




